Exhibit 10.1




PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed and delivered as
of May 3, 2016 (the “Effective Date”), by and between  Io Bio LLC, an Iowa
limited liability company , having an office at 410 Princeton-Hightstown Road,
Princeton Junction, NJ 08550 ( “Io Bio” or “Seller”), and SILVER HILL MINES,
INC., a Nevada corporation, having an office at 1 Rockefeller Plaza, 10th Floor,
New York, NY 10020 (“Purchaser”).  Each of the Seller and the Purchaser are
hereinafter sometimes collectively referred to as the “Parties”.




RECITALS




WHEREAS, Seller is, or will be, the owner of certain real property commonly
known as 20 Harvard Road, Littleton, Massachusetts, and consisting in the
aggregate of approximately Twenty-Nine (29) acres of land, on which is located
buildings and other improvements thereon, and as more particularly described on
Exhibit A attached hereto and made a part hereof (hereinafter referred to as the
“Real Property”, which term also includes any and all fixtures which are
directly related to building utilization): and




WHEREAS, located on the Real Property is a certain Bottling Plant, which
Bottling Plant’s process equipment and machinery ancillary items, which are more
particularly described on Exhibit B attached hereto and made a part hereof
(collectively hereinafter referred to as the “Plant”); and




WHEREAS, the Real Property and the Plant are hereinafter collectively referred
to as the “Purchased Assets”; and




WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of the Purchased Assets subject to and in accordance with the
terms of this Agreement.




NOW, THEREFORE, in consideration of the recitals and the respective
representations, warranties and covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which being hereby
acknowledged, and intending to be legally bound hereby, Seller and Purchaser
hereby agree as follows:





1







--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS




Section .1.

Definitions.  The following terms have the following meanings when used herein:

"Agreement" means this Purchase and Sale Agreement, including all schedules and
exhibits hereto, as it may be amended from time to time in accordance with its
terms.




"Purchased Assets" has the meaning given in the third Recital.




"Closing" means the date of transfer of title in accordance with the terms of
this Agreement.




"Closing Date" means the date and time when the Closing occurs.




"Code" has the meaning given in Section 2.8.2.




“Chubb Policy” has the meaning given in Section 2.3.




"Damages" has the meaning given in Section 6.1.




"Dispute" has the meaning given in Section 7.13.




"Encumbrances" has the meaning given in Section 3.4.




"Indemnified Party" has the meaning given in Section 6.3.




"Indemnifying Party" has the meaning given in Section 6.3.




"Indemnity Claims" has the meaning given in Section 6.3.




"Permitted Encumbrances" means reservations, exceptions, easements, and other
similar title exceptions or encumbrances affecting the Real Property (including,
without limitation, all matters set forth on Schedule B of the Title Policy),
provided they do not in the aggregate materially interfere with the use of such
property.




“Plant” has the meaning given in the third Recital




 “Purchase Price" has the meaning given in Section 2.2.




"Purchaser" has the meaning given in the introduction to this Agreement.








2

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

“Purchaser Indemnified Party” has the meaning given in Section 6.1.




"Real Property" has the meaning given in the first Recital.




"Retained Personal Property" has the meaning given in the second Recital




"Seller" has the meaning given in the introduction to this Agreement.




“Seller Indemnified Party” has the meaning given in Section 6.2.




“Stock” has the meaning given in Section 2.2(a).




"Title Company" has the meaning given in Section 2.8.1(a).




"Title Policy" has the meaning given in Section 2.8.1(a).







ARTICLE II




TRANSFER OF PURCHASED ASSETS




Section 2.1

Transferred Assets.  




(a)

Subject to the terms and conditions of this Agreement, Seller hereby agrees to
convey, transfer and deliver to Purchaser, free and clear of all Encumbrances,
other than Permitted Encumbrances or other encumbrances permitted by this
Agreement, all of Seller’s right, title and interest in and to the (i) Included
Equipment described on Exhibit C attached hereto and made part hereof, and (ii)
the Real Property described on Exhibit A attached hereto, both of which are
hereinafter referred to as the “Purchased Assets”.




(b)

All risk of loss with respect to the Purchased Assets passes to Purchaser as of
the time of Closing on the Closing Date.




Section 2.2

Purchase Price.  The aggregate consideration for the purchase of the Purchased
Assets is Nineteen Million, Five Hundred Thousand United States Dollars (US
$19,500,000) to be paid as follows:




(a)

A deposit consisting of  a stock certificate(s) in Seller’s name for Eight
Million, Three Hundred Thousand United States Dollars (US $8,300,000) shares of
stock of “Silver Hill Mines, Inc.” with an agreed value of Sixty Cents (US
$0.60) per share, for a total value Five Million United States Dollars (US
$5,000,000), such certificate(s) to be delivered to Seller on or before the
Closing Date,  and which shares of Silver Hill Mines, Inc. shall be fully paid
and non-assessable, registered and such share certificates as shall be
reasonably approved by Seller.; and








3

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------




(b)

The remaining balance of the Purchase Price in the amount of Fourteen Million,
Five Hundred Thousand United States Dollars (US $14,500,000) in cash shall be
payable by Purchaser to Seller at Closing in immediate and good funds, by wire
transfer.  







Section 2.3

Transfer Documents; Further Assurances.  On the Closing Date, the parties shall
execute and deliver to each other the following documents: (a) a Deed in the
form of Schedule 1 attached hereto, (b) a Bill of Sale for the Plant in the form
of Schedule 2 attached hereto, (c) an Assignment and Assumption Agreement for
Chubb Environmental Liability Insurance policy no. 3731-4628 (the “Chubb
Policy”) in the form of Schedule 3 attached hereto signed by Seller and
Purchaser [or an endorsement adding Seller and Purchaser to the policy?];
(d)corporate authorizing resolutions for each of the Seller and the Purchaser,
if required, authorizing the transactions contemplated hereby.  The Parties
hereby agree to perform, execute or deliver, or cause to be performed, executed
or delivered, such further acts, assurances and instruments as reasonably
required to complete or perfect the conveyance and transfer to Purchaser all of
Seller’s right, title and interest in and to the Purchased Assets consistent
with this Agreement, and to do any and all such further acts and things as may
be reasonably necessary to effect completely the intent of this Agreement.




Section 2.4  

Closing.  The Closing of title shall take place at the Seller’s offices or such
other place on the date which is ninety (90) days from the date of this
Agreement, or upon such earlier or later date as may be mutually agreed upon.




Section 2.5

Proration, Fees, Costs and Adjustments




2.5.1

Prorations.  Prior to the Closing, Seller shall determine the amounts of the
prorations and other payments due between the Parties at the Closing in
accordance with this Agreement and notify Purchaser thereof.  Purchaser shall
review and approve such determination promptly and prior to the Closing, such
approval not to be unreasonably withheld or delayed.  




2.5.2

Certain Items Prorated.  The following shall be apportioned, as of 11:59 p.m.
 the day prior to the Closing in accordance with the custom and practice of the
Worchester County Bar Association: (i) all real property taxes and personal
property taxes, the tax rate for which is fixed, (ii) all water charges and
sewer charges not based upon meters if any); (iii) charges for electricity and
gas, meters for which shall be read promptly before Closing, unless Seller
elects to close its own applicable account, in which event Purchaser shall open
its own account and the respective charges shall not be prorated.  Special
assessments for local improvements and other special charges shall not be
apportioned but Seller shall pay all such charges that are due and payable prior
to the Closing, and Purchaser shall pay all others.  If such charges may be paid
in installments, only those installments that must be paid prior to the Closing
shall be payable by Seller.  The intention of this Section is that Purchaser
reimburses Seller for all taxes paid with respect to the Purchased Assets which
relate to time periods on or after the Closing Date.  








4

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------



Section 2.6

Seller’s Closing Costs.  Seller agrees to pay (i) one half of any costs or
premium charged by Chubb in connection with the assignment or amendment of the
Chubb Policy; and (ii) Seller’s own attorneys’ fees.  This Section shall survive
the Closing.



Section 2.7

Purchaser’s Closing Costs.  Purchaser shall pay (i) the costs of any survey,
(ii) all real property transfer taxes imposed by the State and County in
connection with the sale contemplated hereby; (iii) all real property transfer
taxes, if any, imposed by the local municipalities, in connection with the sale
contemplated hereby, (iv) all other fees and costs incurred in connection with
the recording the Deed, and all other recordable instruments in connection with
the sale of the Purchased Assets, (v) any costs incurred in connection with
Purchaser’s investigation of the Purchased Assets, (vi) one half of any costs or
premium charged by Chubb in connection with the assignment or amendment of the
Chubb Policy; and (vii) all other costs and expenses incurred by Purchaser in
connection with this transaction except to the extent otherwise specifically
provided herein, and (vii) Purchaser’s own attorneys’ fees.  This Section shall
survive the Closing




Section 2.8

Real Estate Provisions.  




2.8.1

Seller has provided or will provide when available to Purchaser a copy of each
of the documents referenced in this Section 2.8.1: that Seller has in its
possession or control:




(a)

A copy of the most recent owner’s title insurance policy for the Real Property
(the "Title Policy");




(b)

A copy of the most recent Property Survey of the Real Property;




(c)

All existing and currently relevant reports in Seller's possession or control
relating to the soil, seismological, geological, and drainage conditions and the
flood characteristics of the Real Property; if any;




(d)

Any environmental assessments or impact reports, or other environmental records,
in Seller's possession or control relating to the Real Property that are
relevant to the Real Property; including that certain Phase I Environmental Site
Assessment dated December 21, 2015 and that certain Phase II Limited Subsurface
Investigation dated March 14, 2016.




2.8.2

Seller shall deliver to Purchaser at the Closing an affidavit in form
satisfactory to Purchaser that Seller is not a "foreign person" within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended
(the "Code").




2.8.3

Purchaser shall indemnify Seller and hold Seller harmless from and against any
and all Damages arising under any law or regulation relating to the protection
of the environment, and/or the protection of health and safety, which is imposed
on, incurred by, or threatened against Seller as a result, in whole or in part,
of Purchaser's actions at or on the Real Property, including without limitation
any excavation, removal, disturbance, shipment or





5

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

disposal of any soils or media at or from the Real Property.  This Section shall
survive the Closing.  




2.8.4

Title Policy.  Upon the execution of this Agreement, Purchaser agrees to order a
title update from the date of the above-referenced Title Policy delivered to
Purchaser by Seller, at Purchaser’s sole cost and expense.  Within ten (10) days
from the date of receipt of the title update by Purchaser, Purchaser shall
furnish to Seller written notice of any objections to title, provided that none
of the Permitted Encumbrances shall be deemed to be objections to title.  Any
matter not mentioned in the aforesaid notice shall not thereafter be deemed to
affect the marketability of title.  Purchaser shall afford Seller a reasonable
time (which shall be deemed to be a period of not more than thirty (30) days
from the date written notice of any defect is delivered by Purchaser to Seller)
to cure or correct any defects or objections to title.  In the event Seller is
unable to cure such defects or objections to title, Purchaser shall have the
option either of accepting such title as Seller can convey or of rescinding this
Agreement; and this Agreement shall then be terminated without any further loss,
cost, damage, right or remedy in favor of any party against the other.  Any
encumbrance arising after the date of the notice shall be the responsibility of
Seller, who shall be given a reasonable time to remove the encumbrance.
 (Reasonable time shall be deemed a period not to exceed thirty (30) days from
the date written notice of the encumbrance is given to Seller).  It is mutually
understood and agreed that no matter shall be construed as an encumbrance or
defect in title unless so construed pursuant to the Standards of Title of the
Massachusetts Bar Association and unless such matter is not insurable by a title
insurance company licensed to issue title policies in Massachusetts at ordinary
rates.




Section 2.9

Allocation of Purchase Price.  Purchaser and Seller agree that the Purchase
Price shall be allocated as Five Million United States Dollars (US $5,000,000)
for the Real Property and Fourteen Million, Five Hundred Thousand United States
Dollars (US $14,500,000) for the Plant.  Purchaser and Seller each further agree
to prepare and file such forms and reports as are consistent with the foregoing
and which are required under the Internal Revenue Code, and to provide each
other with a signed copy of such party's Form 8594 which is filed with the
Internal Revenue Service.  Seller’s Taxpayer Identification Number is
20-5606000; Purchaser’s Taxpayer Identification Number is [91-1257351]








6

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants to Purchaser as follows:




Section 3.1

Organization, Existence and Good Standing.  Seller is a Limited Liability
Company (LLC) duly organized, validly existing and in good standing under the
laws of the State of New Jersey.  Seller has all requisite power and authority
to carry on its business as now being conducted and to own the Purchased Assets
as now owned.  




Section 3.2

Authority.  Seller has all requisite power and authority to execute and deliver
this Agreement and the other documents and agreements contemplated hereby and to
consummate the transactions contemplated hereby.  This Agreement and the other
documents and agreements contemplated hereby have been duly and validly executed
and delivered by Seller, and this Agreement constitutes the legal, valid and
binding agreement of Seller enforceable against Seller in accordance with their
respective terms, except as enforcement may be limited by (a) bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors’
rights generally, and (b) general principles of equity.




Section 3.3

No Violation.  To Seller’s Knowledge, neither the execution and delivery of this
Agreement, or the other documents or agreements contemplated hereby, the
consummation of the transactions contemplated hereby, nor the compliance by
Seller with any of the provisions hereof will, as of the Closing Date,
(a) conflict with or result in any breach of any provision of the certificate of
formation of the limited liability company or operating agreement of Seller;
(b) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, contract, agreement, commitment, bond, mortgage,
indenture, license, lease, pledge agreement or other instrument or obligation to
which Seller is a party or by which Seller or any of its properties or assets
may be bound; (c) give rise to any lien, charge or other Encumbrance on any of
the Purchased Assets, (d) violate any law, regulation, judgment, order, writ,
injunction or decree applicable to Seller or any of the Purchased Assets or (e)
require any approval of any government or agency thereof to be obtained by
Seller to authorize the execution and delivery by Seller of this Agreement or to
permit the consummation of the transactions herein contemplated.  




Section 3.4

Title to Properties.  Seller shall have good, legal, and indefeasible title to
the Plant, and as of the Closing Date, the Plant shall be free and clear of any
Encumbrances.  As to title to the Real Property, Purchaser shall rely on its
title update.  




Section 3.5

Taxes.  All federal, state, local and foreign income, excise, sales, use,
payroll, unemployment, franchise, and other taxes and assessments that are due
and payable by Seller for periods ending prior to the Closing Date have been
fully paid and discharged, except (a) for any taxes which Seller is contesting
in good faith or (b) taxes that are not yet due and for which adequate reserves
have been established or (c) taxes which if unpaid, would not create an





7

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

Encumbrance on the Purchased Assets.  To Seller’s Knowledge, there are no
assessments or proposed assessments against the Purchased Assets for any
additional taxes or assessments for any period ending prior to the Closing Date.
 Seller shall have no liability for taxes with respect to the Purchased Assets
attributable to periods after the Closing Date.  




Section 3.6

Litigation.  There are no actions, suits, or other proceedings at law or in
equity or before or by any court or governmental authority or any board of
arbitration or similar entity pending or, to Seller’s Knowledge, threatened
against Seller involving any of the Purchased Assets.




Section 3.7

Broker's Fees.  Neither Seller nor any parties acting on its behalf, has agreed
to pay any commission, finder's fee or similar payment in regard to this
Agreement or any transaction contemplated hereby, nor taken any action on which
a claim for such payment could be based.




Section 3.8  

Environmental.  To Seller's Knowledge, there are no current material violations
of any environmental laws with respect to the Purchased Assets.  




Section 3.9

Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH
OF THE PURCHASED ASSETS CONVEYED HEREBY IS CONVEYED “AS IS”, WHERE IS” AND “WITH
ALL FAULTS”.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATION OR WARRANTY WHATSOEVER WHETHER EXPRESSED, IMPLIED OR STATUTORY
WITH RESPECT TO THE KIND, SIZE, QUALITY, DESCRIPTION, MERCHANTABILITY, CONDITION
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CONDITION), USE OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE PURCHASED ASSETS.  PURCHASER AGREES, BY ITS EXECUTION
HEREOF, THAT THERE ARE NO REPRESENTATIONS AND WARRANTIES EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT OR OTHER DOCUMENTS OR AGREEMENTS CONTEMPLATED
HEREBY, AND PURCHASER DOES FURTHER AGREE THAT IT IS NOT RELYING ON ANY
REPRESENTATION OR WARRANTY OF SELLER WITH RESPECT TO THE FITNESS OF THE
PURCHASED ASSETS FOR ANY PURPOSE INTENDED BY PURCHASER, AND THAT PURCHASER HAS
EXAMINED AND IS FAMILIAR WITH THE PURCHASED ASSETS AND IS BUYING THE PURCHASED
ASSETS “AS IS, WHERE IS”, AND “WITH ALL FAULTS” AND WITHOUT ANY EXPRESSED OR
IMPLIED WARRANTIES OF ANY KIND, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, WARRANTIES RELATED TO MATERIALS,
WORKMANSHIP, MERCHANTABILITY, CONDITION (INCLUDING WITHOUT LIMITATION,
ENVIRONMENTAL CONDITION), USE, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND SELLER
HEREBY DISCLAIMS ANY SUCH WARRANTIES.








8

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser represents and warrants to Seller as follows:




Section 4.1

Organization, Existence and Good Standing.  Purchaser is a corporation duly
established in the State of Nevada, validly existing and in good standing under
the laws of the State of Nevada.  Purchaser has all requisite power and
authority to carry on its business as now being conducted and to own, lease and
operate its properties and assets as now owned, leased or operated.  




Section 4.2

Authority.  Purchaser has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
 This Agreement has been duly and validly executed and delivered by Purchaser,
and this Agreement constitutes the legal, valid and binding agreement of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforcement may be limited by (a) bankruptcy, insolvency, reorganization or
other laws affecting the enforcement of creditors’ rights generally, and
(b) general principles of equity.




Section 4.3

No Violation.  To Purchaser’s Knowledge, neither the execution and delivery of
this Agreement, the consummation of the transactions contemplated hereby, nor
the compliance by Purchaser with any of the provisions hereof will, as of the
Closing Date, (a) conflict with or result in any breach of any provision of the
charter, operating agreement, or bylaws of Purchaser, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
contract, agreement, commitment, bond, mortgage, indenture, license, lease,
pledge agreement or other instrument or obligation to which Purchaser is a party
or by which Purchaser or any of its properties or assets may be bound, or (c)
violate any law, regulation, judgment, order, writ, injunction or decree
applicable to Purchaser.




Section 4.4

Broker's Fees.  Neither Purchaser nor any party acting on its behalf has agreed
to pay any commission, finder's fee or similar payment in regard to this
Agreement or any transaction contemplated hereby, nor taken any action on which
a claim for such payment could be based.  




ARTICLE V




CLOSING




Section 5.1 Condition Precedent to Closing.  Notwithstanding anything to the
contrary set

forth herein, the Parties acknowledge and agree that IPP is presently in
negotiations with New Mill Capital Holding, LLC the present owner of the
Purchased Assets (the “Site Owner”) for the purchase of the Purchased Assets.
 Accordingly, IPP’s sale of the Purchased Assets to Purchaser is specifically
contingent upon and subject to IPP’s successful completion of the purchase of
the





9

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

Purchased Assets from the Site Owner.  It is the Seller’s intent that the
Closing of the Seller’s sale of the Purchased Assets to the Purchaser shall
occur immediately following the closing of the Site Owner’s sale of the
Purchased Assets to the Seller.




In the event this condition precedent is NOT satisfied, then the Stock and any
payments received by Seller shall be returned to the Purchaser, and each Party
shall be relieved of all further obligations to the other hereunder.




Section 5.2 Seller's Closing Obligations.  Subject to satisfaction of the
condition precedent set forth in Section 5.1 above, at the closing of title,
Seller shall deliver the following to Purchaser duly signed by Seller:




(a)

Evidence satisfactory to Purchaser in its reasonable discretion that all
Encumbrances (if any) on the Purchased Assets, other than Permitted
Encumbrances, have been terminated and released;




(b)

A Massachusetts Quitclaim Deed to the Real Property in the form attached hereto
as Schedule 1.  




(c)

A Bill of Sale in the form attached hereto as Schedule 2;




The Assignment and Assumption Agreement for Chubb Policy in the form attached
hereto as Schedule 3;




(d)

Copies of the resolutions duly adopted by the Seller authorizing the execution,
delivery and performance of this Agreement and the other agreements, instruments
and documents contemplated hereby, duly certified by the Member(s) of Seller;
and







Section 5.3

Purchaser's Closing Obligations.  Subject to satisfaction of the condition
precedent set forth in Section 5.1 above, at the closing of title, Purchaser
shall deliver to Seller:




(a)

The Purchase Price, plus the amount of Taxes and/or other Prorated Items as
required to be paid by Purchaser pursuant to Section 2.5, in immediately
available funds by wire transfer to an account designated by Seller; and




(b)

The Assignment and Assumption of Chubb Environmental Liability Policy no.
3731-4628, in form attached hereto as Schedule 3), signed by Purchaser;




(c)  Copies of the resolutions duly adopted by the Members of Purchaser
authorizing the execution, delivery and performance of this Agreement and the
other agreements, instruments and documents contemplated hereby to effect the
transactions described in this Agreement.




Section 5.4

Condemnation.  Promptly upon learning thereof, Seller shall give Purchaser
written notice of any condemnation of the Real Property occurring prior to the
Closing.  If prior to the Closing all or a material portion of the Property is
condemned, Purchaser





10

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

shall have the option of either (i) applying the proceeds of any condemnation
award toward the payment of the Purchase Price to the extent such condemnation
awards have been received by Seller and receiving an assignment from Seller of
Seller’s right, title and interest in any unpaid awards or payments (less any
expenses incurred by Seller relating to such condemnation, including costs of
collecting such awards), or (ii) terminating this Agreement by delivering
written notice of such termination to Seller within ten (10) days after
Purchaser has received written notice from Seller of such material condemnation.
 If prior to the Closing an immaterial portion of the Real Property is
condemned, the proceeds of any such condemnation award (less any expenses
incurred by Seller relating to such condemnation, including costs of collecting
such awards or payments) under any awards shall be applied toward the payment of
the Purchase Price to the extent such condemnation awards have been received by
Seller and Seller shall assign to Purchaser all of Seller’s right, title and
interest in any such awards (less any expenses incurred by Seller relating to
such condemnation, including costs of collecting such awards).  For purposes of
this Section 5.3, the term “material portion” shall mean that the amount of the
award is greater than $50,000, and the term “immaterial portion” shall mean that
the amount of the award is equal to or less than said amount







ARTICLE VI




INDEMNIFICATION




Section 6.1

 Seller’s Indemnity Obligations.  Subject to the limitations set forth in this
Article VI and Section 7.1 and subject to the disclaimer of warranties set forth
in Section 3.9, Seller shall indemnify and hold harmless Purchaser and the
Purchaser’s shareholders, members, officers, directors, employees, agents,
representatives and affiliates (each a “Purchaser Indemnified Party”) from and
against any and all claims, actions, causes of action, arbitrations,
proceedings, losses, damages, liabilities, judgments, fines, penalties,
consultant's fees and expenses, including, without limitation, reasonable
attorneys’ fees and costs and fees and costs of investigation (collectively, the
“Damages”), incurred by a Purchaser Indemnified Party or for which a Purchaser
Indemnified Party bears responsibility as a result of:




(a)

any breach or misrepresentation in any of the representations and warranties
made by Seller in this Agreement;




(b)

any nonsatisfaction of any covenants of the Seller under this Agreement;




(c)

any liability for personal property or ad valorem taxes with respect to the
Purchased Assets for any periods ending on or before the Closing Date.




Section 6.2

Purchaser’s Indemnity Obligations.  Subject to the limitations set forth in this
Article VI and Section 7.1, Purchaser shall indemnify and hold harmless Seller
and the Seller’s shareholders, members, officers, directors, employees, agents,
representatives and affiliates (each a “Seller Indemnified Party”) from and
against any and all Damages incurred by a Seller Indemnified Party as a result
of:








11

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------



(a)

any breach or misrepresentation in any of the representations and warranties
made by Purchaser in this Agreement.  This Section, or provision, shall survive
the Closing;




(b)

any nonsatisfaction of any covenants of Purchaser under this Agreement; This
Section, or provision, shall survive the Closing;




(c)

any claims, debts, liabilities, or obligations of Purchaser, whether accrued,
absolute, contingent, or otherwise, due or to become due, including but not
limited to, claims relating to or arising out of the ownership, operation or use
of the Purchased Assets or any damage to property or person arising in
connection with the use, operation or ownership of the Purchased Assets, on and
after the Closing Date.  This Section, or provision, shall survive the Closing;
and




(d)

any liability for personal property or ad valorem taxes with respect to the
Purchased Assets for the periods beginning on the Closing Date.  This Section,
or provision, shall survive the Closing.  




Section 6.3

Notice and Defense of Indemnity Claims.  Claims asserted under Sections 6.1 or
6.2 are referred to herein as “Indemnity Claims.” The party obligated to
indemnify another party hereunder is referred to herein as the “Indemnifying
Party” and the party entitled to indemnification hereunder is referred to herein
as the “Indemnified Party.” An Indemnified Party shall give prompt written
notice to the Indemnifying Party of the assertion by the Indemnified Party or by
a third party of any liability which the Indemnified Party has reason to believe
might give rise to an Indemnity Claim; provided, however, that any failure to
provide such prompt written notice shall limit the Indemnified Party’s right to
indemnification hereunder only if and to the extent that the Indemnifying Party
is prejudiced by such failure.  Such notice shall set forth in reasonable detail
the nature of such action or claim, and shall include a copy of any written
complaint, summons, correspondence or other communication from the party
asserting the claim or initiating the action.  As to any such Indemnity Claim
which involves a third party, if the Indemnifying Party agrees to indemnify the
Indemnified Party, the Indemnifying Party shall assume and thereafter control
the defense of such Indemnity Claim.  The Indemnified Party shall be entitled,
together with the Indemnifying Party, to participate in the defense, compromise
or settlement of any such matter through the Indemnified Party’s own attorneys
and at its own expense, but the Indemnifying Party shall have control thereof,
and the Indemnified Party, at the expense of the Indemnifying Party, shall
provide such cooperation and such access to its books, records and properties as
the Indemnifying Party shall reasonably request with respect to such third party
claims.  The Indemnifying Party shall not make any settlement of any claims on
behalf of the Indemnified Party, other than claims strictly for monetary damages
as to which the Indemnifying Party agrees to be solely responsible, without the
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld.  In the event that the Indemnifying Party, within 20 days
after notice of an Indemnity Claim which involves a third party, fails to assume
the defense thereof, the Indemnified Party shall have the right to undertake the
defense, compromise or settlement of such claim for the account of and at the
expense of the Indemnifying Party, subject to the right of the Indemnifying
Party to assume the defense of such claim with counsel reasonably satisfactory
to the Indemnified Party at any time prior to the settlement, compromise or
final determination thereof; provided,





12

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

however, that the Indemnified Party shall not, without the Indemnifying Party’s
prior written consent, which shall not be unreasonably withheld, settle or
compromise any such claim or consent to the entry of any judgment with respect
to any such claim.  This Section shall survive the Closing.




Section 6.4

Limitations on Liability.  Notwithstanding any other provision of this
Agreement, the liability of Seller or Purchaser for any misrepresentation or
breach of warranty or the failure to satisfy any covenant or other obligation in
this Agreement shall be limited to direct Damages and shall not include
incidental, consequential, or punitive damages (whether arising in tort,
contract or otherwise, including the negligence or gross negligence of either or
both parties and whether or not foreseeable).  The indemnification of the
Purchaser Indemnified Parties and the Seller Indemnified Parties provided for
under Section 6.1(a) and Section 6.2(a) shall be limited in certain respects as
follows:




(a)

Any claim for such indemnification shall be made on or before the first
anniversary of the Closing Date;




(b)

Seller shall not be liable to the Purchaser Indemnified Parties and Purchaser
shall not be liable to the Seller Indemnified Parties for such indemnification
until the aggregate amount of indemnification claims thereunder exceeds $10,000
but if the aggregate amount of such indemnification claims reaches such amount,
the Indemnifying Party shall be liable to the Indemnified Parties for the full
amount of such indemnified claims (i.e., so-called “first dollar coverage” and
NOT a so-called “deductible”); and




(c)

A claim for indemnity is made by giving written notice of the claim to the party
from whom indemnity is sought.  The written notice must contain a description of
the claim with reasonable detail and based on information and knowledge
available to the party asserting the right to indemnity.




(d).  The terms and provisions as are set forth in this Section 6.4 shall
survive the Closing for the time period set forth in Sub-Section 6.4(a).  




Section 6.5

Exclusive Remedies.  The remedies of the Parties specifically provided for by
this Agreement shall be the sole and exclusive remedies of the parties for (a)
any breach or inaccuracy of the representations and warranties contained in this
Agreement, (b) the failure to perform any covenants, agreements or obligations
contained in this Agreement, or (c) any Damages incurred by Purchaser or Seller,
as appropriate, relating to, resulting from or arising out of any transaction or
matter relating in any manner whatsoever to this Agreement.  





13

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------




ARTICLE VII




MISCELLANEOUS




Section 7.1

Survival.  The covenants, representations and warranties set forth in this
Agreement shall NOT survive the Closing Date unless such covenant,
representation and/or other warranties have been expressly identified in this
Agreement to ‘survive’ the Closing Date.  




Section 7.2

Amendment and Modification.  This Agreement may be amended, modified,
terminated, rescinded or supplemented only by written agreement of the Parties
hereto.




Section 7.3

Waiver; Consents.  Any failure of a party to comply with any obligation,
covenant, agreement or condition herein may be waived by the party affected
thereby only by a written instrument signed by the party granting such waiver.
 No waiver, or failure to insist upon strict compliance, by any party of any
condition or any breach of any obligation, term, covenant, representation,
warranty or agreement contained in this Agreement, in any one or more instances,
shall be construed to be a waiver of, or estoppel with respect to, any other
condition or any other breach of the same or any other obligation, term,
covenant, representation, warranty or agreement.  Whenever this Agreement
requires or permits consent by or on behalf of any party hereto, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver.




Section 7.4

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when (a) delivered personally against a
written receipt, or (b) received by the addressee, if sent by Overnight or
Express Mail, Federal Express or other express delivery service (receipt
requested) or by certified mail, return receipt requested, or by fax or email,
in each case to the other party at the following addresses (or to such other
address for a party as shall be specified by like notice; provided that notices
of a change of address shall be effective only upon receipt thereof):




If to Seller, to:




 Io Bio, LLC

410 Princeton Hightstown Road

Princeton Junction, NJ 08550

Attn: Thomas J.  Barlow, Esq.

(609) 586-8004-Tel

(609) 586-4395-Fax

E-Mail: TomB@ippe.com




If to Purchaser, to:




Silver Hill Mines, Inc.

PO Box 2113

Radio City Station





14

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

New York, NY 1010

Attn: George Clair

(917) 299-5480

   

E-Mail: georgeclair@msn.com







Section 7.5

Jurisdiction and Venue.  The Parties agree that the federal and state courts of
the Commonwealth of Massachusetts will be the exclusive courts of jurisdiction
and venue for any litigation or other proceeding between the Parties that may be
brought, or arise out of, in connection with, or by reason of this Agreement,
and the parties hereby irrevocably waive any and all objections to jurisdiction
and review or venue that they may have under the laws of the Commonwealth of
Massachusetts or the United States.  Any process against Purchaser or Seller in,
or in connection with, any suit, action or proceeding arising out of or relating
to this Agreement or any of the transactions contemplated by this Agreement may
be served personally or by certified mail at the address set forth in Section
7.4 above with the same effect as though served on them personally.




Section 7.6

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement.




Section 7.7

Interpretation.  The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.  Unless otherwise provided, all references in this Agreement to
articles and sections refer to the corresponding articles and sections of this
Agreement.  All words used herein shall be construed to be of such gender or
number as the circumstances require.  Unless otherwise specifically noted, the
words “herein,” “hereof,” “hereby,” “hereinabove,” “herein below,” “hereunder,”
and words of similar import, refer to this Agreement as a whole and not to any
particular article, section, subsection, paragraph, clause or other subdivision
hereof.  Whenever the term “including” or a similar term is used in this
Agreement, it shall be read as if it were written “including by way of example
only and without in any way limiting the generality of the clause or concept to
which reference is made.”




Section 7.8

Entire Agreement.  This Agreement and Exhibits hereto and schedules referred to
herein embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, representations, warranties, covenants, or undertakings other than
those expressly set forth or referred to herein.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.




Section 7.9

Attorneys’ Fees.  In the event a party hereto institutes a proceeding against
the other party hereto for a claim arising out of or to enforce this Agreement,
the losing party shall pay the reasonable attorneys’ fees and expenses incurred
by the prevailing party in connection with such proceeding.








15

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------



Section 7.10

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
conflicts of law principles.




Section 7.11

Publicity.  All public announcements relating to this Agreement or the
transactions contemplated hereby will be made only as may be agreed upon by
Seller and Purchaser or as required by applicable law.  If public disclosure or
notice is required by applicable law, the disclosing party will use its best
efforts to give the other party prior written notice of the disclosure to be
made.




Section 7.12

Further Assurances.  Seller (and its successors in interest) agrees that, at any
time and from time to time after the Closing, it will, upon the request and cost
of Purchaser, do all such further acts as may be reasonably required to further
transfer, assign and confirm to Purchaser or to aid and assist in the gaining of
possession by Purchaser of or maintaining any of the Purchased Assets, or to
vest in Purchaser title to the Purchased Assets free of all Encumbrances, except
Permitted Encumbrances, arising from any action by Seller or its Affiliates.  




Section 7.13

Construction.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no rule of construction, presumption or burden of proof shall
arise favoring or disfavoring any party because of the authorship of any
provision of this Agreement.



















[Signatures are on the next page]









































16

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

EXECUTED AND DELIVERED on the date first written above.




SELLER:




[ex10002.gif] [ex10002.gif]











17

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

Exhibits & Schedules:




Exhibit A – Description of Real Property

Exhibit B – Description of Plant







Schedule 1– Form of Deed

Schedule 2 - Form of Bill of Sale

Chubb Policy [or copy of policy endorsement adding Seller and Buyer onto policy]





18

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

EXHIBIT “A”




DESCRIPTION OF REAL PROPERTY





























19

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------




EXHIBIT “B”




DESCRIPTION OF PLANT

















20

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

















































SCHEDULE 1




FORM OF DEED










[To Be Added]





21

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

SCHEDULE 2




FORM OF BILL OF SALE










[To Be Added]


























































































































22

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------

SCHEDULE 3




FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT FOR CHUBB POLICY [or copy of
endorsement to policy adding Seller and Purchaser]










[To Be Added]

















23

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )




--------------------------------------------------------------------------------








































































































24

5719A  IPP Silver Hill Mines Purchase and Sale Agreement for Littleton, MA  ( MJ
GC  5.02.16  revised )


